Title: From Alexander Hamilton to Benjamin Hawkins, 12 March 1794
From: Hamilton, Alexander
To: Hawkins, Benjamin



Philadelphia March 12th. 1794
Dear Sir,

I have received your Note of Yesterday inclosing the Resolution of the 11th. of January last, in the House of Commons of North Carolina, with a Request of Information.
The Papers of the Commissioners are deposited in the Treasury—but it would not be thought consistant with its Duty to enter into Explanations and Exhibitions of the Nature of those contemplated by the Resolutions, without the Direction of Congress. The Treasury is in this Instance the mere Depository of the Proceedings of distinct and Independant Officers, charged with a special and delicate Trust. It is not conceived that it should of its own Discretion furnish Materials for Investigation concerning the Principles or Grounds of their Conduct or Decisions. Indeed it is not known how far the Papers deposited would disclose the Principles on which the Settlements were made.
The Balances reported by the Commissioners for or against particular States are already placed on the Books of the Treasury. Nothing beyond this can be done without the Interference of a Legislative Act.
With sincere Esteem and Regard   I remain Dear Sir your Obedient Servt.

Alexander Hamilton.
Benjamin Hawkins Esq

